                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

LARRY DAVID DAVIS, ADC #123330                                                     PLAINTIFF

VS.                                  4:19-CV-00264-BRW

LARRY TEGLEY, ET AL.                                                            DEFENDANTS

                                         JUDGMENT

       Based on the order entered today, this case is DISMISSED without prejudice.

       I certify that an in forma pauperis appeal of this dismissal would be frivolous and would

not be taken in good faith.

       IT IS SO ORDERED this 16th day of April, 2019.

                                                    Billy Roy Wilson________________
                                                    UNITED STATES DISTRICT JUDGE




                                               1
